Mr. Chief Justice Neil
delivered the opinion of the Court.
This ease was appealed from the chancery court of Jackson county to the court of civil appeals, and was *718by that court removed to this court on the ground that the controversy was one in ejectment. The question is whether the case was properly removed.
' The bill charged that the complainant was the owner of the land in controversy, and, as such, was entitled to its possession; that defendant had entered upon this land, and was claiming it under some sort of pretended title, and was appropriating the rents and profits. The prayer was for an adjudication of complainant’s title, and that he recover possession of the land, together with the rents.
The defendant answered, admitting possession and denying complainant’s title and right of possession, and setting up his own claim of title. Thereupon an amended bill was filed in which the complainant reiterated his claim of title and his right of possession, and attacked defendant’s claim and sought to have it removed as a cloud.
The original bill made a clear case of ejectment, over which the court of civil appeals had no jurisdiction under Acts 1907, ch. 82, sec. 7. The fact that the amended bill sought to remove defendant’s claim of title as a cloud would not devolve upon the court of civil appeals jurisdiction of the case. The relief sought in the amended bill was merely incidental to the ejectment suit.
We are of the opinion, therefore, that the case was properly removed.
The case is not at all like that of Murphy v. Sullivan, 124 Tenn., 430, 136 S. W., 996.
*719On the merits of the controversy we think the chancellor reached the correct conclusion, and his decree is affirmed, with the costs of this court. The costs of the court below will be paid as decreed by the chancellor.